Citation Nr: 1204160	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder (claimed as residuals of rheumatic fever).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from March 1956 to July 1956, and again from December 1956 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma, which denied the Veteran's claim for service connection for residuals of rheumatic fever with heart murmur.  

In December 2008, the Veteran testified at a videoconference hearing at the Muskogee RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The claim was remanded in August 2010 and again in January 2011, for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record fails to establish that the Veteran's heart disorder (claimed as residuals of rheumatic fever), had its onset in service or within one year of service or is etiologically related to the Veteran's active service.  





(CONTINUED NEXT PAGE)


CONCLUSION OF LAW

A heart disorder (claimed as residuals of rheumatic fever), was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a pre-adjudication letter sent to the Veteran in May 2006 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

A review of the record reveals that the Veteran's service treatment records for his period of service from December 1956 to December 1960 were unavailable for review because such records were possibly destroyed in a fire at the National Personnel Records Center.  In cases where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2011). 

The RO has obtained his first period service treatment records and identified VA treatment records.  Consideration has also been given to lay statements submitted in support of the appeal.  No other outstanding records have been identified that have not already been obtained.  In this regard, the Board notes that the record was held open after the December 2008 hearing for the express purpose of affording the Veteran the opportunity to submit records prior to 2006 that would document his treatment for heart problems.  Hearing Transcript at 15.  No such records have been submitted.  Indeed, it was noted at the hearing that the availability of those records was viewed as remote.  T. at 12-13.

The Veteran underwent VA examination in September 2010.  That examination was lacking in an adequate opinion as to the etiology of the Veteran's condition.  Pursuant to the Board' s January 2011 remand, a February 2011 addendum was written to the September 2010 VA examination.  To that end, the September 2010 VA examination, coupled with the February 2011 addendum is found to be adequate in addressing the necessary questions to be answered regarding the Veteran's heart disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and addendum were made in connection with review of the claims folder, were factually accurate, fully articulated, and provided sound reasoning for the conclusion.  The opinion clearly indicated that the Veteran did not have rheumatic fever in service, explained why, and indicated other possible risk factors for the Veteran's heart disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board recognizes that the February 2011 addendum did fully address the questions presented in the August 2010 and January 2011 remands.  Specifically, the examiner was asked to address the significance, if any, the Veteran's diagnosis of a systolic ejection murmur in 2007.  The February 2011 addendum opinion contained no such discussion.  

The Board does not find that this oversight renders the opinion inadequate or a lack of compliance in its Remand.   Instead, the Board finds there has been substantial compliance with its remand instructions with respect to the Veteran's heart disorder claim. The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The focus of the Remand was to determine whether the Veteran's heart disorder was related to his active service and, in addressing that question, significant of whether he had rheumatic fever in service and a post-service heart murmur.  

As will be discussed below, the examiner fully addressed and discussed the question of whether the Veteran's heart disorder had its onset in service or was otherwise related to his service.  He also discussed why an in-service diagnosis of rheumatic fever could not be established.  Thus, given the outcome of these opinions, there was no clinical significance to the Veteran being diagnosed with a heart murmur many years post-service.  The diagnosis of the heart murmur in 2007 was simply not relevant in the light of the earlier opinions made by the examiner.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The Board will proceed to review and decide the claim based on the evidence that is of record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that service connection is warranted for a hear disorder due to service incurrence.  He maintains that he had acute rheumatic fever in service, and as a result of those bouts of rheumatic fever, he claims that this is what has resulted in his now diagnosed heart disorder.  

Service treatment records (STRs) reflect that the Veteran was admitted to the US Naval Hospital, Bainbridge Maryland, in March 1956.  His admitting diagnosis was bronchitis.  He was well one week prior to admission when he developed an upper respiratory infection.  Two days prior to admission, he developed chills, fever malaise, headache, and a non-productive cough associated with substernal pain.  He also had anorexia and nausea.  

Physical examination found him to be acutely ill with a temperature of 104 degrees.  He was frequently coughing, but his lungs were clear to percussion and auscultation.  The remainder of the physical examination was essentially within normal limits.  Laboratory findings were within normal limits.  Examination of the chest, by x-ray, revealed extensive prebronchial infiltration in the right lower field.  He was placed in bed on supportive therapy and Terramycin, 4 times a day.  His temperature came down by Lysis over the first 4 days of hospitalization and 3 days later, his temperature elevated to 103 degrees.  His antibiotic was discontinued and he was treated with Penicillin, twice daily, intramuscularly.  He then became afebrile and relatively asymptomatic.  His weekly chest films showed a gradual resolution of the pneumonic process, and 4 days later, chest x-ray was reported negative.  On physical examination, no abnormalities were elicited.  All medication was discontinued.  The diagnosis was changed by reason of error to pneumonia, primary attack.  

Three weeks later, the Veteran was again admitted to the hospital.  He had an admitting diagnosis of acute rheumatic fever.  He stated on admission that his left ankle was sore for 10 days prior to admission and 2 days prior to admission, there had been marked swelling associated with redness and exquisite tenderness.  He had a mild non-productive cough of 2 days duration.  

On physical examination, the Veteran's temperature was found to be 101.4 degrees.  His left ankle was red, swollen, and very tender on manipulation.  The remainder of the physical examination was essentially within normal limits.  Laboratory findings showed normal urinalysis.  Culture of the throat revealed a Staphylococcus organism.  His chest x-ray was normal.  He was placed on supportive therapy.  An electrocardiogram was performed and reported as being within normal limits.  He was administered Penicillin intramuscularly every day.  His ankle gradually subsided in soreness, redness, and swelling.  

Three days later, the Veteran was relatively asymptomatic and physical examination was within normal limits.  His temperature had come down by crisis within 36 hours after hospitalization and his vital signs remained within normal limits from there on throughout the hospital course.  Four days later, he was allowed up and around the ward without limitation of his activity and received no therapy.  The diagnosis was changed by reason of established to cellulitis without lymphangitis, left ankle.  

The Veteran underwent service discharge examination in July 1956.  Clinical evaluation of all systems were found to be normal.  Only tattoos were noted on the examination.  Medical records for the Veteran's period of service from December 1956 to December 1960 are not associated with the claims folder, as they may have been destroyed in a fire at the National Personnel Records Center.  However, the Board observes that the Veteran does not contend that he was seen for complaints of heart problems during his second period of active service.  

Post-service evidence does not reflect a heart disorder for several years following separation from service.  While there is some record of the Veteran receiving treatment for heart problems (an myocardial infarction) in 1991, the first documented treatment for a heart disorder is not shown until January 2006, which was when the Veteran was hospitalized at Siloam Springs Hospital with chest pain.  He gave a history of hypertension and gastritis, but related that this pain was different from symptoms in the past.  He expressed a concern with having a heart valve problem.  His medical history was positive for Parkinson's disease and hypertension.  However, and rather significantly, he made no reference to a prior history of rheumatic fever, rheumatic heart disease, or, for that matter, any heart problems prior to 1991.  

Physical examination of the heart was regular and bradycardiac.  Laboratory evaluation showed cardiac enzymes were negative.  The assessment was chest pain, etiology undetermined.  He was admitted to the hospital for close monitoring and serial cardiac enzymes.  During hospitalization, his cardiac enzymes demonstrated a very minimal elevation of his creatine kinase MB fraction (CK-MB).  The Veteran's troponin was entirely normal, in fact, extremely low, indicating no evidence of acute myocardial injury.  He was discharged and scheduled for an outpatient cardiology consultation.  

In September 2006, the Veteran was again hospitalized with chest pain-rule out myocardial infarction.  He had been wrestling with a dog and had the onset of chest pain.  His medical history was significant for coronary artery disease, status post bypass with 3 vessels, in 1991.  He again made no reference to his active service, a history of history of rheumatic fever or rheumatic heart disease, or having any heart problems prior to his 1991 surgery.  It was noted that he had a heart catheterization approximately 2 months prior which showed it was clear with no evidence of blockage.  While hospitalized, cardiac enzymes were ordered, which remained negative throughout the hospitalization.  He was to follow-up with a cardiologist on an outpatient basis.  His discharge diagnosis was chest pain, non-cardiac, suspected musculoskeletal.  

VA outpatient treatment records showed that in September 2007, the Veteran was found not to have a murmur.  He underwent a stress test in December 2008.  He had a history of coronary artery disease (CAD).  He had a myocardial infarction (MI) in 1991, and two stents placed, 4 years prior to the examination.  This was a submaximal stress test that required walking and had to be stopped due to the Veteran's chest pain.  The examiner recommended that he undergo an Adenoscan nuclear stress test where he did not have to walk.  

In January 2009, the Veteran underwent an Adenoscan nuclear stress test.  The resting EKG pretest, showed a soft systolic murmur, grade 1/6.  The impression was normal EKG portion of the Adenoscan stress test.  No significant ST changes and no arrhythmias were noted. 

The Veteran and his spouse testified at a videoconference hearing in December 2008.  The Veteran testified that he had a high fever in service that was diagnosed as rheumatic fever.  He related that upon discharge from the hospital on his second admission, he did not know his discharge diagnosis.  He also testified that the first treatment for his heart after service was in 1991.  He also related that between 1956 to 1991 he had minor problems with his heart which included stress testing.  He stated that he retired from the Baltimore, Maryland MTA in 1973 because of his heart and his back.  He later testified that he was diagnosed with a heart murmur in 1971 and was prescribed Digitalis for his heart in 1973.  He stated that he had a doctor check his heart in service when he had to lie down on a bench and not move for 1/2 hour.  He stated that this occurred in 1956.  

In May 2009, the Veteran's spouse submitted a statement in support of the Veteran's claim.  She indicated, in pertinent part, that she had always been the Veteran's caretaker.  She related that in 1971 and 1973, the Veteran was to undergo disc surgery and the surgery was not allowed to continue without a "heart doctor" on standby because the Veteran had a heart murmur.  She also stated that she was told by the nurses that a heart murmur never went away.  


Pursuant to the Board's remand of August 2010, the Veteran underwent a VA examination in September 2010.  The Veteran indicated that his heart problems started in 1956 when he was diagnosed with rheumatic fever, which was later changed to cellulitis.  He had a history of coronary artery bypass graft (CABG) times 3.  He also had severe Parkinson's disease,  Physical examination showed no evidence of congestive heart failure or pulmonary hypertension.  There was no evidence of abnormal breath sounds.  His heart size was normal.  

The Veteran was diagnosed as having coronary artery disease (CAD).  The examiner was asked to opine whether the Veteran's CAD was due to military or a result of a service-connected disability.  The examiner stated that he was unable to resolve the issue without resort to mere speculation.  The examiner stated that the Veteran had other risk factors that played a role in his CAD to include past tobacco use, age, obesity, hyperlipids, and family history of CAD.  

Pursuant to the Board's January 2011 Board's remand, the examiner who performed the Veteran's September 2010 VA examination was asked to provide an addendum, clarifying some of the findings of the September 2010 examination.  In February 2011, the examiner provided an addendum, reviewing the claims file and prior dictation in connection with this claim.  The Veteran claimed to have had acute rheumatic fever on two occasions while in service.  The first occurred in March 1956 and the second occurred in May 1956.  The March 1956 hospitalization notes that the Veteran was seen for chills, fever, malaise, headaches, and a non-productive cough.  X-rays revealed a primary atypical pneumonia.  He was hospitalized up to a week and treated with antibiotics to include Terramycin and penicillin.  He was not given a diagnosis of acute rheumatic fever.  

The Veteran was again hospitalized in May 1956.  They suspected that he had acute rheumatic fever when he complained of cellulitis for 10 days prior to admission.  His only other complaint was a mild non-productive cough of two days duration.  He was treated for cellulitis of the left ankle and a temperature of 101 degrees.  He had a throat culture which revealed "staphylococcus organism."

The examiner stated that rheumatic fever is an inflammatory disease that can develop as a complication of untreated or poorly treated strep pneumonia.  "Strep throat is caused by infection with Group A streptococcus bacteria."  The Veteran had a throat culture which revealed staphylococcus organism, which resulted in a change of diagnosis to cellulitis of the left ankle without lymphangitis.  The examiner observed that the records did not reveal evidence of acute rheumatic fever.  He emphasized that the Veteran did not have the streptococcus organism.  

The examiner therein opined that it was less likely as not that the Veteran's current cardiac difficulties occurred from acute rheumatic fever.  The examiner stated that the Veteran had many risk factors for his heart disease to include heavy tobacco abuse, family history of CAD, hyperlipidemia, obesity, and advanced age.  The examiner further opined that he did not feel that there was documentation that the Veteran had rheumatic fever in the military and that he did not have rheumatic fever that caused his subsequent cardiac condition.  

Based on the evidence of record, service connection for a heart disorder, claimed as residuals of rheumatic heart disease, must fail.  

At the outset, it is important to note that although the Veteran was hospitalized on two occasions with what was thought initially during the second hospital admission to be rheumatic fever, a thorough review of the record does not reveal that to be the case.  The Veteran was initially diagnosed during the first admission with bronchitis.  At the time of his discharge, it was determined that he had pneumonia, and he was diagnosed with the same.  At his second admission, approximately 3 weeks later, he had an admitting diagnosis of rheumatic fever.  It was later discovered, and subsequently diagnosed, as cellulitis of the left ankle.  At no other time during the Veteran's active service, does his medical records show that he had rheumatic fever.  There were no findings or treatment of rheumatic fever or heart disease of any kind in service.  In sum, the contemporaneous objective medical evidence is against the finding that rheumatic fever or a heart disorder was shown/diagnosed during the Veteran's active service.

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that the Veteran's heart disorder is causally related to active service.  

The review of the evidence does not show, other than the Veteran's and his spouse's statements of such, that the Veteran had a heart disorder prior to 1991, which was many years after service.  The Veteran testified at his videoconference hearing that he had a heart murmur in 1971 and started taking Digitalis for a heart condition in 1973.  His wife also indicated in a statement in support of the Veteran's claim, that the Veteran had a heart murmur in 1971 and 1973 and was not allowed to undergo disc surgery unless there was a cardiologist on call while he was having the surgery.  Although the vast amount of medical evidence associated with the claims folder does not show evidence of a heart disorder prior to 1991, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has experienced a heart disorder since active service.  It is true that he is competent to identify some types of symptoms that could be related to heart disorder such as chest discomfort or a rapid heartbeat.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute symptomatology to the subsequent development of  a heart disorder.  Nevertheless, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Although the Veteran stated that he had to lie down and still on a bench for 1/2 hour while a doctor checked his heart, this occurred, according to the Veteran, in 1956, while still in service.  After service, the Veteran and his wife make statements indicating that it was as early as 1971 that he was receiving treatment for a heart murmur.  Even if this was established, the Board emphasizes the multi-year gap between discharge from active duty service (1960) and even the alleged treatment for a heart murmur in 1971, 11 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Indeed, the Board is left to wonder why the Veteran would wait 50 years to file a claim for a heart disorder if, as he argues, he has been experiencing chronic heart problems since service.  This too wears against his overall credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Moreover, it is pertinent to note that the 2006 private hospitalization records make no reference to the Veteran having a history of heart problems prior to 1991.  A 50 year history of a heart disorder, whether it be a rheumatic heart disease or a heart murmur, holds significance that would warrant discussion with a physician providing treatment for cardiac-related complaints.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (held that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Accordingly, the Board finds the statements of the Veteran and his wife asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's heart disorder to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.   

The Board notes that the Veteran has asserted that his claimed disorder is related to his active service.  He is again competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his heart disorder.  See Jandreau v. Nicholson.  Because a heart condition is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  For example, in September 2006, it was thought that the Veteran's chest pains were cardiac in nature.  After the hospitalization and testing performed therein, it was finally diagnosed upon discharge that the chest pain was non cardiac and suspected to be musculoskeletal in nature.  Therefore, the Veteran's statements regarding the claimed etiology of his heart disorder are found to lack competency.


The Veteran has undergone VA examination to determine the etiology of his cardiac condition.  As a result of a September 2010 VA examination and its subsequent February 2011 addendum, the examiner opined that it was less likely than not that the Veteran's current cardiac condition occurred from acute rheumatic fever in service.  The examiner indicated rheumatic fever is an inflammatory disease that can develop as a result of poorly treated strep pneumonia.  Although the Veteran was diagnosed with pneumonia in service, there was no indication in the record that his pneumonia was strep in nature.  When diagnosed with pneumonia in March 1956, his laboratory findings were normal.  When initially diagnosed with rheumatic fever, which was later changed to a diagnosis of cellulitis in May 1956, he underwent a throat culture and was found to have a staphylococcus organism.  However, as indicated by the examiner, rheumatic fever is caused by an infection with Group A streptococcus bacteria.  There is no medical evidence of record indicating that the Veteran had the streptococcus organism in service.  

Moreover, the Veteran has not presented any medical evidence which contradicts the negative opinion set forth by the VA examiner.  The Board finds that the negative VA professional opinion outweighs his and his spouse's lay observations as to the cause of his claimed heart disorder.  The VA examination and medical opinion included a physical examination of the Veteran, a review of the record, and the addendum provided rationale for the negative findings.  Although the Veteran did not answer the question related to the Veteran's September 2007 grade I systolic murmur, what was most relevant was the VA examiner's opinion as to whether the Veteran had rheumatic fever in service.  If the Veteran did not have rheumatic fever in service, it was not necessary to resolve the issue of the September 2007 diagnosis of a systolic murmur, since the Veteran's claim was that based on his contention that his rheumatic fever in service was the ultimate cause of his systolic murmur.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  This evidence (the September 2010 VA examination and February addendum) outweighs the lay opinion of the Veteran that his heart condition was caused by rheumatic fever in service.  

Thus, as a nexus between the Veteran's claimed heart disorder and service has not been established, either through medical evidence or the Veteran's own statements, the claim fails on that basis.  

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), endocarditis (this term covers all forms of valvular heart disease) is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of rheumatic heart disease within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a heart disorder, claimed as residuals of rheumatic fever, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a heart disorder, claimed as residuals of rheumatic fever, is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


